



Exhibit 10.1




AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as the same may from time
to time be amended, modified, supplemented or restated, this “Agreement”) dated
as of September 10, 2019 (the “Effective Date”) among OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or
otherwise a party hereto from time to time including Oxford in its capacity as a
Lender and SILICON VALLEY BANK, a California corporation with an office located
at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) (each a “Lender”
and collectively, the “Lenders”), and XERIS PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 180 North LaSalle Street, Suite 1600,
Chicago, IL 60601 (“Borrower”), amends and restates in its entirety that certain
Loan and Security Agreement dated as of February 28, 2018 by and among Oxford,
as Collateral Agent and Lender, SVB as Lender, and Borrower (as amended from
time to time, including by, but not limited to, that certain First Amendment to
Loan and Security Agreement dated as of December 4, 2018 and that certain Second
Amendment to Loan and Security Agreement dated as of May 15, 2019, collectively,
the “Original Agreement”) and provides the terms on which the Lenders shall lend
to Borrower and Borrower shall repay the Lenders. The parties agree as follows:
1.
ACCOUNTING AND OTHER TERMS



1.1Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.


2.LOANS AND TERMS OF PAYMENT


2.1Promise to Pay. Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.


2.2Term Loans.


(a)Availability


(i)Subject to the terms and conditions of the Original Agreement, prior to the
Effective Date, the Lenders (as defined in the Original Agreement), severally
and not jointly, made term loans to Borrower in an aggregate amount of Thirty
Five Million Dollars ($35,000,000.00) according to each Lender’s Term Loan
Commitment as set forth on Schedule 1.1 of the Original Agreement (such term
loans are hereinafter referred to singly as an “Original Term Loan”, and
collectively as the “Original Term Loans”).


(ii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, on the Term A Loan Funding Date, as follows:


(A)    The secured promissory notes issued by Borrower evidencing the Original
Term Loans made by Oxford (1) on February 28, 2018 in the amounts of Six Million
One Hundred Eleven Thousand One Hundred Eleven and 11/100 Dollars
($6,111,111.11) and Five Million Dollars ($5,000,000.00), and (2) on September
7, 2018 in the amount of Eight Million Three Hundred Thirty-Three Thousand Three
Hundred Thirty-Three and 33/100 Dollars ($8,333,333.33) shall be replaced on the
Term A Loan Funding Date with three (3) amended and restated secured promissory
notes in the same amounts (collectively, the “Oxford Original Term Loans”).
After repayment, no Oxford Original Term Loan may be re-borrowed. For clarity,
the Funding Date of the Oxford Original Term Loans is the Term A Loan Funding
Date.


1



--------------------------------------------------------------------------------





(B)    The secured promissory notes issued by Borrower evidencing the Original
Term Loans made by SVB (1) on February 28, 2018 in the amount of Eight Million
Eight Hundred Eighty-Eight Thousand Eight Hundred Eighty-Eight and 89/100
Dollars ($8,888,888.89) and (2) on September 7, 2018 in the amount of Six
Million Six Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 67/100 Dollars
($6,666,666.67) shall be replaced on the Term A Loan Funding Date with two (2)
amended and restated secured promissory notes in the amount of Six Million Eight
Hundred Fifty-Seven Thousand One Hundred Forty-Two and 86/100 Dollars
($6,857,142.86) in the case of the Original Term Loan made by SVB on February
28, 2018 and in the amount of Five Million One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven and 14/100 Dollars ($5,142,857.14) in the case of the
Original Term Loan made by SVB on September 7, 2018, which amounts have been
reduced to reflect repayments in an aggregate amount equal to Three Million Five
Hundred Fifty-Five Thousand Five Hundred Fifty-Five and 56/100 Dollars
($3,555,555.56) made on the Term A Loan Funding Date with proceeds from the Term
A Loan by Oxford (after taking into account such repayments, collectively, the
“SVB Original Term Loans”). After repayment, no SVB Original Term Loan may be
re-borrowed. For clarity, the Funding Date of the SVB Original Term Loans is the
Term A Loan Funding Date.
(C)    Oxford shall make term loans to Borrower on the Term A Loan Funding Date
in an aggregate amount equal to Twenty-Eight Million Five Hundred Fifty-Five
Thousand Five Hundred Fifty-Five and 56/100 Dollars ($28,555,555.56) (together
with the Original Term Loans, collectively, the “Term A Loans” and each, a “Term
A Loan”). After repayment, no Term A Loan may be re-borrowed. The aggregate
outstanding principal amount of the Term A Loans as of the Term A Loan Funding
Date is as set forth on Schedule 1.1 hereto.
(iii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans in
a single disbursement to Borrower in an aggregate amount equal to Fifteen
Million Dollars ($15,000,000.00) according to each Lender’s Term B Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term B Loan”, and collectively as the “Term B Loans”).
After repayment, no Term B Loan may be re‑borrowed.


(iv)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Third Draw Period, to make term loans in a
single disbursement to Borrower in an aggregate amount equal to Ten Million
Dollars ($10,000,000.00) according to each Lender’s Term C Loan Commitment as
set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as a “Term C Loan”, and collectively as the “Term C Loans”; each Term A
Loan, Term B Loan or Term C Loan is hereinafter referred to singly as a “Term
Loan” and Term A Loans, the Term B Loans and the Term C Loans are hereinafter
referred to collectively as the “Term Loans”). After repayment, no Term C Loan
may be re‑borrowed.


(b)Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan
(including the Original Term Loans) and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date. Borrower agrees to pay, on the Funding Date of
each Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
thereof. Commencing on the Amortization Date, and continuing on the Payment Date
of each month thereafter, Borrower shall make consecutive equal monthly payments
of principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule equal to twenty-seven (27) months; provided, that (A) if
Borrower draws the Term B Loans, then the foregoing clause (3) shall be based
upon a repayment schedule equal to thirty (30) months, and (B) if Borrower draws
the Term C Loans, then the foregoing clause (3) shall be based upon a repayment
schedule of twenty-one (21) months. All unpaid principal and accrued and unpaid
interest with respect to each Term Loan is due and payable in full on the
Maturity Date. Each Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).


(c)Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, if applicable, plus (iv) all other
Obligations that are due and payable, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts. Notwithstanding (but
without duplication with) the foregoing, on the Maturity Date, if the Final
Payment had not previously been paid in full in connection


2



--------------------------------------------------------------------------------





with the prepayment of the Term Loans in full, Borrower shall pay to Collateral
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the Final Payment in respect of the Term Loan(s).


(d)Permitted Prepayment of Term Loans.


(i)Borrower shall have the option to prepay all, but not less than all, of the
Term Loans advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Collateral Agent of its election to prepay the
Term Loans at least thirty (30) days prior to such prepayment, and (ii) pays to
the Lenders on the date of such prepayment, payable to each Lender in accordance
with its respective Pro Rata Share, an amount equal to the sum of (A) all
outstanding principal of the Term Loans plus accrued and unpaid interest thereon
through the prepayment date, (B) the Final Payment, (C) the Prepayment Fee, plus
(D) all other Obligations that are due and payable, including Lenders’ Expenses
and interest at the Default Rate with respect to any past due amounts.


(ii)Notwithstanding anything herein to the contrary, Borrower shall also have
the option to prepay part of Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least thirty (30) days prior to such
prepayment, (ii) prepays such part of the Term Loans in a denomination that is
not less than Two Million Dollars ($2,000,000.00) or, if in excess thereof, in
integral whole number multiples of One Million Dollars ($1,000,000.00) in excess
thereof, and (iii) pays to the Lenders on the date of such prepayment, payable
to each Lender in accordance with its respective Pro Rata Share, an amount equal
to the sum of (A) the portion of outstanding principal of such Term Loans plus
all accrued and unpaid interest thereon through the prepayment date, (B) the
applicable Final Payment, (C) all other Obligations that are then due and
payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts, (D) the applicable Prepayment Fee with respect
to the portion of such Term Loans being prepaid, and (E) a portion of any fee
that would have otherwise been due pursuant to Section 2.2(d)(i); provided,
further however, that, unless the Lenders have provided their prior written
consent to Borrower, which may be withheld in the Lenders’ sole discretion,
Borrower shall not be permitted to make more than four (4) partial prepayments
in any anniversary year of the Term Loan. For the purposes of clarity, any
partial prepayment shall be applied pro-rata to all outstanding amounts under
each Term Loan and shall be applied pro-rata within each Term Loan tranche to
reduce amortization payments under Section 2.2(b) on a pro-rata basis.


2.3Payment of Interest on the Credit Extensions.


(a)Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
the Basic Rate, determined by Collateral Agent on the Funding Date of the
applicable Term Loan, which interest shall be payable monthly in arrears in
accordance with Sections 2.2(b) and 2.3(e). Interest shall accrue on each Term
Loan commencing on, and including, the Funding Date of such Term Loan, and shall
accrue on the principal amount outstanding under such Term Loan through and
including the day on which such Term Loan is paid in full.


(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall accrue interest at a floating per annum
rate equal to the rate that is otherwise applicable thereto plus five percentage
points (5.00%) (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Collateral Agent.


(c)360‑Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year and the actual number of days elapsed.


(d)Debit of Accounts. Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower or any of its Subsidiaries, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes the Lenders under the Loan Documents when due. Any such
debits (or ACH activity) shall not constitute a set‑off.










3



--------------------------------------------------------------------------------





(e)Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Lender’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 2:00 P.M. Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set‑off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds.


2.4Secured Promissory Notes. The Term Loans shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (other than
the three (3) Original Oxford Loans and the two (2) Original SVB Loans to be
evidenced by the Amended and Restated Secured Promissory Notes in the form
attached as Exhibit E hereto) (each a “Secured Promissory Note”), and shall be
repayable as set forth in this Agreement. Borrower irrevocably authorizes each
Lender to make or cause to be made, on or about the Funding Date of any Term
Loan or at the time of receipt of any payment of principal on such Lender’s
Secured Promissory Note, an appropriate notation on such Lender’s Secured
Promissory Note Record reflecting the making of such Term Loan or (as the case
may be) the receipt of such payment. The outstanding amount of each Term Loan
set forth on such Lender’s Secured Promissory Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to such Lender, but
the failure to record, or any error in so recording, any such amount on such
Lender’s Secured Promissory Note Record shall not limit or otherwise affect the
obligations of Borrower under any Secured Promissory Note or any other Loan
Document to make payments of principal of or interest on any Secured Promissory
Note when due. Upon receipt of an affidavit of an officer of a Lender as to the
loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.


2.5Fees. Borrower shall pay to Collateral Agent:


(a)Final Payment.


(i)    The Final Payment, when due hereunder, to be shared between the Lenders
in accordance with their respective Pro Rata Shares;
(ii)    A fully-earned, non-refundable final payment, due on the Term A Loan
Funding Date in connection with the Original Term Loans, in the aggregate amount
of Two Million Two Hundred Seventy-Five Thousand Dollars ($2,275,000.00) (the
“Original Term Loan Final Payment”), payable to the Lenders in accordance with
their respective Pro Rata Shares (as determined immediately prior to the Term A
Loan Funding Date and in accordance with the Original Agreement). The Original
Term Loan Final Payment shall not reduce the Final Payment otherwise due in
connection with Section 2.5(a)(i) hereof.
(b)Prepayment Fee. The Prepayment Fee, if and when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares;


(c)Lenders’ Expenses. All Lenders’ Expenses (including reasonable and documented
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.


2.6Withholding. Payments received by the Lenders from Borrower hereunder will be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or
other charges imposed by any governmental authority (including any interest,
additions to tax or penalties applicable thereto). Specifically, however, if at
any time any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to the Lenders, Borrower hereby covenants
and agrees that the amount due from Borrower with respect to such payment or
other sum payable hereunder will be increased to the extent necessary to ensure
that, after the making of such required withholding or deduction, each Lender
receives a net sum equal to the sum which it would have received had no
withholding or deduction been required and Borrower shall pay the full amount
withheld or deducted to the relevant Governmental Authority; provided, that
Borrower shall not be required to make such increased payment to a Lender who is
not a United States Person (as defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended) or who has not provided a duly executed
original IRS Form W-9 certifying that such


4



--------------------------------------------------------------------------------





Lender is exempt from U.S. federal backup withholding tax. Borrower will, upon
request, furnish the Lenders with proof reasonably satisfactory to the Lenders
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.6 shall survive the termination of this Agreement.


3.CONDITIONS OF LOANS


3.1Conditions Precedent to Initial Credit Extension. Each Lender’s obligation to
make a Term A Loan is subject to the condition precedent that Collateral Agent
and each Lender shall consent to or shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:


(a)original Loan Documents (other than the Warrants), each duly executed by
Borrower and each Subsidiary, if any, as applicable;


(b)duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower or any of its Subsidiaries, if any, as required
pursuant to Section 6.6;


(c)duly executed original Secured Promissory Notes in favor of each Lender
according to its Term A Loan Commitment Percentage;


(d)duly executed original Amended and Restated Secured Promissory Notes in favor
of each Lender in the amounts set forth in Section 2.2(a)(ii);


(e)the Operating Documents and good standing certificates of Borrower and its
Subsidiaries, if any, certified by the Secretary of State (or equivalent agency)
of Borrower’s and such Subsidiaries’, if any, jurisdiction of organization or
formation and each jurisdiction in which Borrower and each Subsidiary, if any,
is qualified to conduct business, each as of a date no earlier than thirty (30)
days prior to the Effective Date;


(f)a completed Perfection Certificate for Borrower and each of its Subsidiaries,
if any;


(g)the Annual Projections, for the current calendar year;


(h)duly executed original officer’s certificate for Borrower and each
Subsidiary, if any, that is a party to the Loan Documents, in a form acceptable
to Collateral Agent and the Lenders;


(i)certified copies, dated as of date no earlier than thirty (30) days prior to
the Effective Date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;


(j)a landlord’s consent executed in favor of Collateral Agent in respect of all
of Borrower’s and each Subsidiaries’, if any, leased locations;


(k)a bailee waiver executed in favor of Collateral Agent in respect of each
third party bailee where Borrower or any Subsidiary maintains Collateral having
a book value in excess of Five Hundred Thousand Dollars ($500,000.00);


(l)a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;












5



--------------------------------------------------------------------------------







(m)evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders;


(n)a copy of any applicable Registration Rights Agreement or Investors’ Rights
Agreement and any amendments thereto;


(o)evidence, in form and content acceptable to Collateral Agent and Lenders,
that Borrower has achieved NDA approval for the Gvoke HypoPen; and


(p)payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.


3.2Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:


(a)receipt by (i) the Lenders of an executed Disbursement Letter in the form of
Exhibit B‑1 attached hereto; and (ii) SVB of an executed Loan Payment/Advance
Request Form in the form of Exhibit B‑2 attached hereto;


(b)the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter (and the Loan Payment/Advance Request Form) and on the Funding Date of
each Credit Extension; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Event of Default shall have occurred and be continuing or result from the
Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
hereof are true, accurate and complete in all material respects; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;


(c)in such Lender’s sole discretion, there has not been any Material Adverse
Change or any material adverse deviation by Borrower from the Annual Projections
of Borrower presented to and accepted by Collateral Agent and each Lender;


(d)to the extent not delivered at the Term A Loan Funding Date, duly executed
original Secured Promissory Notes and Warrants, if any, in number, form and
content acceptable to each Lender, and in favor of each Lender according to its
Commitment Percentage, with respect to each Credit Extension made by such Lender
after the Term A Loan Funding Date; and


(e)payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.


3.3Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and the
Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Credit Extension. Notwithstanding the
foregoing, Borrower shall not be required to make duplicative payments to the
Lenders if Borrower has already paid Collateral Agent for fees and/or expenses
incurred by or on behalf of Collateral Agent pursuant to any Loan Documents,
but, for the avoidance of doubt, Borrower shall continue to be responsible for
the payment of all fees and Lenders’ Expenses in accordance with the terms of
this Agreement and the other Loan Documents. Borrower expressly agrees that a
Credit Extension made prior to the receipt by Collateral Agent or any Lender of
any such item shall not constitute a waiver by Collateral Agent or any Lender of
Borrower’s obligation to deliver such item, and any such Credit Extension in the
absence of a required item shall be made in each Lender’s sole discretion.














6



--------------------------------------------------------------------------------





3.4Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify the Lenders (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time five (5) Business Days prior to the date the Term Loan is to be made;
provided that such notice shall be shortened to three (3) Business Days for the
Term A Loans. Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to the Lenders by electronic mail or
facsimile a completed Disbursement Letter (and the Loan Payment/Advance Request
Form, with respect to SVB) executed by a Responsible Officer or his or her
designee. The Lenders may rely on any telephone notice given by a person whom a
Lender reasonably believes is a Responsible Officer or designee. On the Funding
Date, each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.


4.CREATION OF SECURITY INTEREST


4.1Grant of Security Interest. Borrower hereby grants Collateral Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien. If Borrower shall acquire a commercial tort
claim (as defined in the Code), Borrower shall promptly notify Collateral Agent
in a writing signed by Borrower, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.


Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Collateral Agent’s Lien in
this Agreement).
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower. In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Collateral Agent shall terminate the
security interest granted herein upon Borrower providing cash collateral
acceptable to Bank in its good faith business judgment for Bank Services, if
any. In the event such Bank Services consist of outstanding Letters of Credit,
Borrower shall provide to Bank cash collateral in an amount equal to (x) if such
Letters of Credit are denominated in Dollars, then one hundred five percent
(105%); and (y) if such Letters of Credit are denominated in a Foreign Currency,
then one hundred ten percent (110%), of the Dollar Equivalent of the face amount
of all such Letters of Credit plus all interest, fees, and costs due or to
become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.
4.2Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents, including a
notice that any disposition of the Collateral, except to the extent permitted by
the terms of this Agreement, by Borrower, or any other Person, shall be deemed
to violate the rights of Collateral Agent under the Code.


4.3Pledge of Collateral. Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Effective Date, or, to the extent not certificated as of the
Effective Date, within ten (10) days of the certification of any Shares, the
certificate or certificates for the Shares will be delivered to Collateral
Agent, accompanied by an instrument of assignment duly executed in blank by


7



--------------------------------------------------------------------------------





Borrower. To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares. Upon
the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Collateral
Agent and cause new (as applicable) certificates representing such securities to
be issued in the name of Collateral Agent or its transferee. Borrower will
execute and deliver such documents, and take or cause to be taken such actions,
as Collateral Agent may reasonably request to perfect or continue the perfection
of Collateral Agent’s security interest in the Shares. Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.


5.REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Collateral Agent and the Lenders as follows:
5.1Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdiction of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each a “Perfection Certificate” and
collectively, the “Perfection Certificates”). Borrower represents and warrants
that (a) Borrower and each of its Subsidiaries’ exact legal name is that which
is indicated on its respective Perfection Certificate and on the signature page
of each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) except as may be set forth on its respective Perfection Certificate,
Borrower and each of its Subsidiaries (and each of its respective predecessors)
have not, in the past five (5) years, changed its jurisdiction of organization,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificates pertaining to Borrower and each of its Subsidiaries, is accurate
and complete (it being understood and agreed that Borrower and each of its
Subsidiaries may from time to time update certain information in the Perfection
Certificates (including the information set forth in clause (d) above) after the
Effective Date to the extent Borrower is permitted to take such action resulting
in the applicable update by one or more specific provisions in this Agreement,
and Borrower complies with the terms of this Agreement in connection with such
action); such updated Perfection Certificates are subject to the review and
approval of Collateral Agent unless such facts, events or circumstances being
updated first arose or occurred after the Effective Date and do not constitute a
breach, default, or Event of Default under this Agreement or any other Loan
Document. If Borrower or any of its Subsidiaries is not now a Registered
Organization but later becomes one, Borrower shall notify Collateral Agent of
such occurrence and provide Collateral Agent with such Person’s organizational
identification number within five (5) Business Days of receiving such
organizational identification number.


The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets, may be bound or affected, (iv) require any action by,
filing, registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound. Neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a Material
Adverse Change.


8



--------------------------------------------------------------------------------





5.2Collateral.


(a)Borrower and each of its Subsidiaries have good title to, have rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith with respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein unless
otherwise provided pursuant to Section 6.6. The Accounts are bona fide, existing
obligations of the Account Debtors.


(b)On the Effective Date, and except as disclosed on the Perfection Certificate
(i) the Collateral is not in the possession of any third party bailee (such as a
warehouse), and (ii) no such third party bailee possesses components of the
Collateral in excess of Five Hundred Thousand Dollars ($500,000.00). None of the
components of the Collateral shall be maintained at locations other than as
disclosed in the Perfection Certificates on the Effective Date or as permitted
pursuant to Section 6.11.


(c)All Inventory is in all material respects of good and marketable quality,
free from material defects.


(d)Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. To the best of Borrower’s knowledge, each of Borrower’s
and its Subsidiaries’ Patents is valid and enforceable and no part of Borrower’s
or its Subsidiaries’ Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property or any practice by Borrower or its Subsidiaries
violates the rights of any third party except to the extent such claim could not
reasonably be expected to have a Material Adverse Change. Except as noted on the
Perfection Certificates, neither Borrower nor any of its Subsidiaries is a party
to, nor is bound by, any material license or other material agreement with
respect to which Borrower or such Subsidiary is the licensee that (i) prohibits
or otherwise restricts Borrower or its Subsidiaries from granting a security
interest in Borrower’s or such Subsidiaries’ interest in such material license
or material agreement or any other property, or (ii) for which a default under
or termination of could interfere with Collateral Agent’s or any Lender’s right
to sell any Collateral. Borrower shall provide written notice to Collateral
Agent and each Lender within ten (10) days of Borrower or any of its
Subsidiaries entering into or becoming bound by any license or agreement with
respect to which Borrower or any Subsidiary is the licensee (other than (x) over
the counter software that is commercially available to the public, and (y)
non-exclusive licenses (i) from contract manufacturers and clinical trial sites
entered into in the ordinary course of business, (ii) on a form substantially
conforming with Borrower’s form master services agreement as provided to
Collateral Agent and each Lender entered into in the ordinary course of
business, and (iii) from service providers of Borrower providing corporate
sponsorship and/or promotional items, auditing and accounting services, human
resources support services, non-proprietary information technology software, and
market research entered into in the ordinary course of business, the principal
purposes of which do not include the acquisition of licensing rights, but which
contain such non-exclusive licenses merely ancillary to, and for the limited
purposes of facilitating, the principal purposes of the agreement, in each case
so long as Borrower has complied with all other applicable terms of the Loan
Documents applicable thereto).


5.3Litigation. Except as disclosed (i) on the Perfection Certificates, or
(ii) in accordance with Section 6.9 hereof, there are no actions, suits,
investigations, or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00).
























9



--------------------------------------------------------------------------------





5.4No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower and its Subsidiaries, delivered
to Collateral Agent fairly present, in conformity with GAAP, in all material
respects the consolidated financial condition of Borrower and its Subsidiaries,
and the consolidated results of operations of Borrower and its Subsidiaries.
There has not been any material deterioration in the consolidated financial
condition of Borrower and its Subsidiaries since the date of the most recent
financial statements submitted to any Lender.


5.5Solvency. Borrower and Borrower and each of its Subsidiaries, taken as a
whole, is Solvent.


5.6Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.


None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.
5.7Investments. Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.


5.8Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports, and Borrower
and each of its Subsidiaries, has timely paid all foreign, federal, state, and
local taxes, assessments, deposits and contributions owed by Borrower and such
Subsidiaries, in all jurisdictions in which Borrower or any such Subsidiary is
subject to taxes, including the United States, unless such taxes are being
contested in accordance with the following sentence. Borrower and each of its
Subsidiaries may defer payment of any contested taxes, provided that Borrower or
such Subsidiary, (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Collateral Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the Governmental Authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien.” Neither Borrower nor any of its Subsidiaries is aware of any
claims or adjustments proposed for any of Borrower’s or such Subsidiaries’ prior
tax years which could result in additional taxes, in excess of Twenty-Five
Thousand Dollars ($25,000) in the aggregate, becoming due and payable by
Borrower or its Subsidiaries. Borrower and each of its Subsidiaries have paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and neither Borrower nor any
of its Subsidiaries have, withdrawn from participation in, and have not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
Governmental Authority.


10



--------------------------------------------------------------------------------





5.9Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.


5.10Shares. Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement. To Borrower’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares. The Shares have been and will be duly authorized and validly
issued and are fully paid and non‑assessable. To Borrower’s knowledge, the
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.


5.11Full Disclosure. No written representation, warranty or other statement of
Borrower or any of its Subsidiaries in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).


5.12Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.


6.AFFIRMATIVE COVENANTS


Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:
6.1Government Compliance.


a.Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.


b.Obtain and keep in full force and effect all of the material Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Lenders, in all of the Collateral. Borrower shall promptly provide copies to
Collateral Agent of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries.


6.2Financial Statements, Reports, Certificates.


a.Deliver to each Lender:


i.as soon as available, but no later than forty-five (45) days after the last
day of each quarter, a company prepared consolidated and consolidating, if
applicable, balance sheet, income statement and cash flow statement covering the
consolidated operations of Borrower and its Subsidiaries for such quarter
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent;


ii.as soon as available, but no later than one hundred eighty (180) days after
the last day of Borrower’s fiscal year or within five (5) days of filing with
the SEC, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Collateral Agent in its reasonable discretion;




11



--------------------------------------------------------------------------------





iii.as soon as available after approval thereof by Borrower’s Board of
Directors, but no later than thirty (30) days after the last day of each of
Borrower’s fiscal years, Borrower’s annual financial projections for the entire
current fiscal year as approved by Borrower’s Board of Directors, which such
annual financial projections shall be set forth in a quarter‑by‑quarter format
(such annual financial projections as originally delivered to Collateral Agent
and the Lenders are referred to herein as the “Annual Projections”; provided
that, any revisions of the Annual Projections approved by Borrower’s Board of
Directors shall be delivered to Collateral Agent and the Lenders no later than
seven (7) days after such approval);


iv.within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or holders of Subordinated
Debt;


v.while Borrower is subject to the reporting requirements under the Securities
Exchange Act of 1934, as amended, within five (5) days of filing, all reports on
Form 10‑K, 10‑Q and 8‑K filed with the Securities and Exchange Commission;


vi.prompt notice of any amendments of or other changes to the capitalization
table of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries, together with any copies reflecting such amendments or changes
with respect thereto;


vii.prompt notice of (A) any material change in the composition of the
Intellectual Property, (B) the registration or any copyright, including any
subsequent ownership right of Borrower or any of its Subsidiaries in or to any
copyright, patent or trademark, including a copy of any such registration, and
(C) any event that could reasonably be expected to materially and adversely
affect the value of the Intellectual Property;


viii.as soon as available, but no later than thirty (30) days after the last day
of each month, copies of the month‑end account statements for each Collateral
Account maintained by Borrower or its Subsidiaries, which statements may be
provided to Collateral Agent and each Lender by Borrower or directly from the
applicable institution(s), and


ix.other information as reasonably requested by Collateral Agent or any Lender.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.
b.Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than forty-five (45) days after the last
day of each quarter, deliver to each Lender a duly completed Compliance
Certificate signed by a Responsible Officer.


c.Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower, Collateral Agent or any Lender, during regular business hours upon
reasonable prior notice (provided that no notice shall be required when an Event
of Default has occurred and is continuing), to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, and to conduct a collateral audit and analysis of its operations and
the Collateral. Such audits shall be conducted no more often than twice every
year unless (and more frequently if) an Event of Default has occurred and is
continuing.


d.Deliver to Collateral Agent and Alexandria Real Estate, as soon as available,
but no later than thirty (30) days after the end of each fiscal quarter during
which any of the following are in effect: Borrower’s lease or license agreement
for such premises and/or Collateral Agent’s agreement with the landlord of such
premises, and thirty (30) days after the last day of each month in which
Borrower has delivered in excess of One Hundred Thousand Dollars ($100,000)
worth of new Collateral to the property located at 3985 Sorrento Valley
Boulevard, San Diego, CA 92121, an updated, fully comprehensive, Exhibit A to
the applicable landlord lien waiver among Alexandria Real Estate, Borrower and
Collateral Agent.






12



--------------------------------------------------------------------------------





6.3Inventory; Returns. Keep all Inventory in good and marketable condition, free
from material defects. Returns and allowances between Borrower, or any of its
Subsidiaries, and their respective Account Debtors shall follow Borrower’s, or
such Subsidiary’s, customary practices as they exist at the Effective Date.
Borrower must promptly notify Collateral Agent and the Lenders of all returns,
recoveries, disputes and claims that involve more than Five Hundred Thousand
Dollars ($500,000.00) individually or in the aggregate in any calendar year.


6.4Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower or its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.8 hereof, and shall deliver to Lenders, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with the terms of such plans.


6.5Insurance. Keep Borrower’s and its Subsidiaries’ business and the Collateral
insured for risks and in amounts standard for companies in Borrower’s and its
Subsidiaries’ industry and location and as Collateral Agent may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to Collateral Agent and Lenders. All property
policies shall have a lender’s loss payable endorsement showing Collateral Agent
as lender loss payee and waive subrogation against Collateral Agent, and all
liability policies shall show, or have endorsements showing, Collateral Agent,
as additional insured. The Collateral Agent shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that it will give the Collateral
Agent thirty (30) days prior written notice before any such policy or policies
shall be materially altered or canceled. At Collateral Agent’s request, Borrower
shall deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Collateral Agent’s option, be
payable to Collateral Agent, for the ratable benefit of the Lenders, on account
of the Obligations. Notwithstanding the foregoing, (a) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to Five Hundred Thousand Dollars
($500,000.00) with respect to any loss, but not exceeding Five Hundred Thousand
Dollars ($500,000.00), in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of better, equal or like value or usefulness as the replaced or repaired
Collateral, (ii) shall have fair market value equal to, or in excess of, the
amount of casualty proceeds applied to the acquisition of such property, and
(iii) shall be deemed Collateral in which Collateral Agent has been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Collateral Agent, be payable to Collateral Agent,
for the ratable benefit of the Lenders, on account of the Obligations. If
Borrower or any of its Subsidiaries fails to obtain insurance as required under
this Section 6.5 or to pay any amount or furnish any required proof of payment
to third persons, Collateral Agent and/or any Lender may make, at Borrower’s
expense, all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Collateral Agent or
such Lender deems prudent.


6.6Operating Accounts.


a.Maintain all of Borrower’s and its Subsidiaries’ Collateral Accounts with Bank
or its Affiliates in accounts which are subject to a Control Agreement in favor
of Collateral Agent; provided, however, that Borrower and its Subsidiaries
(other than Xeris Pharmaceuticals Australia Pty Ltd. and Xeris Pharmaceuticals
Ireland Limited) may maintain (i) cash collateral deposit accounts at JPMorgan
Chase Bank, N.A. in accordance with the terms of clause (j) of the definition of
Permitted Lien that are not required to be subject to a Control Agreement, (ii)
deposit accounts at JPMorgan Chase Bank, N.A., which are existing on the
Effective Date and disclosed on the Perfection Certificate, that are not
required to be subject to a Control Agreement, so long as, in the case of clause
(ii), (A) Borrower and its Subsidiaries maintain an aggregate minimum cash
balance equal to the outstanding Obligations hereunder plus Five Million Dollars
($5,000,000.00) in Borrower’s and its Subsidiaries’ Collateral Accounts with
Bank or its Affiliates subject to Control Agreements in favor of Collateral
Agent, and (B) such accounts are subject to Control Agreements in favor of
Collateral Agent, and (iii) Borrower’s and its Subsidiaries’ other deposit
accounts not with Bank, so long as, in the case of clause (iii), (A) Borrower
and its Subsidiaries maintain an aggregate minimum cash balance equal to the
outstanding Obligations hereunder plus Five Million Dollars ($5,000,000.00) in
Borrower’s and its Subsidiaries’ Collateral Accounts with Bank or its Affiliates
subject to Control Agreements in favor of Collateral Agent, and (B) such
accounts are subject to Control Agreements in favor of Collateral Agent;
provided, further, that Xeris Pharmaceuticals Australia Pty Ltd.


13



--------------------------------------------------------------------------------





may maintain deposit accounts at a bank or banks, reasonably acceptable to
Collateral Agent, which shall be disclosed on a Perfection Certificate, that are
not required to be subject to a Control Agreement, so long as, (y) the aggregate
cash balance maintained in such deposit accounts does not exceed Four Million
Five Hundred Thousand Dollars ($4,500,000.00) at any time, and (z) the aggregate
amount of cash transferred by Borrower into such deposit account(s) does not
exceed the following amounts transferred in the specified fiscal year:
$4,150,000.00 in 2019, $5,501,000.00 in 2020, $4,156,000.00 in 2021, and
$2,630,000.00 in 2022 and any subsequent fiscal year; provided, further, that
Xeris Pharmaceuticals Ireland Limited may maintain deposit accounts at a bank or
banks, reasonably acceptable to Collateral Agent, which shall be disclosed on a
Perfection Certificate, that are not required to be subject to a Control
Agreement, so long as, (I) the aggregate cash balance maintained in such deposit
accounts does not exceed Five Hundred Thousand Dollars ($500,000.00) at any
time, and (II) the aggregate amount of cash transferred by Borrower into such
deposit account(s) does not exceed Five Hundred Thousand Dollars ($500,000.00)
in any fiscal year.


b.Borrower shall provide Collateral Agent five (5) days’ prior written notice
before Borrower or any of its Subsidiaries establishes any Collateral Account at
or with any Person other than Bank or its Affiliates. In addition, except as
otherwise provided in Section 6.6(a), for each Collateral Account that Borrower
or any of its Subsidiaries, at any time maintains, Borrower or such Subsidiary
shall cause the applicable bank or financial institution at or with which such
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder prior to the establishment of such Collateral Account, which Control
Agreement may not be terminated without prior written consent of Collateral
Agent. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s, or any of its
Subsidiaries’, employees and identified to Collateral Agent by Borrower as such
in the Perfection Certificates.


c.Neither Borrower nor any of its Subsidiaries shall maintain any Collateral
Accounts except Collateral Accounts maintained in accordance with Sections
6.6(a) and (b).


6.7Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
prior written consent. If Borrower or any of its Subsidiaries (i) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise (including if any Patent Cooperation Treaty
application is nationalized in any jurisdiction), or (ii) applies for any patent
or the registration of any trademark or servicemark (including if any Patent
Cooperation Treaty application is nationalized in any jurisdiction), then
Borrower or such Subsidiary shall substantially contemporaneously provide
written notice thereof to Collateral Agent and each Lender and shall execute
such intellectual property security agreements and other documents and take such
other actions as Collateral Agent shall reasonably request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Collateral Agent, for the ratable benefit of the Lenders,
in such property. If Borrower or any of its Subsidiaries decides to register any
copyrights or mask works in the United States Copyright Office, Borrower or such
Subsidiary shall: (x) provide Collateral Agent and each Lender with at least
fifteen (15) days prior written notice of Borrower’s or such Subsidiary’s intent
to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Collateral
Agent may reasonably request in its good faith business judgment to perfect and
maintain a first priority perfected security interest in favor of Collateral
Agent, for the ratable benefit of the Lenders, in the copyrights or mask works
intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower or such
Subsidiary shall promptly provide to Collateral Agent and each Lender with
evidence of the recording of the intellectual property security agreement
necessary for Collateral Agent to perfect and maintain a first priority
perfected security interest in such property.














14



--------------------------------------------------------------------------------









6.8Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, Borrower
and each of Borrower’s officers, employees and agents and Borrower’s Books, to
the extent that Collateral Agent or any Lender may reasonably deem them
necessary to prosecute or defend any third‑party suit or proceeding instituted
by or against Collateral Agent or any Lender with respect to any Collateral or
relating to Borrower.


6.9Notices of Litigation and Default. Borrower will give prompt written notice
to Collateral Agent and the Lenders of any litigation or governmental
proceedings pending or threatened (in writing) against Borrower or any of its
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand Dollars
($250,000.00) or more or which could reasonably be expected to have a Material
Adverse Change. Without limiting or contradicting any other more specific
provision of this Agreement, promptly (and in any event within three (3)
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.


6.10Intentionally Omitted.


6.11Landlord Waivers; Bailee Waivers. In the event that Borrower or any of its
Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first
provide written notice to Collateral Agent and, in the event that the new
location is the chief executive office of the Borrower or such Subsidiary or the
Collateral at any such new location is valued in excess of Five Hundred Thousand
Dollars ($500,000.00) in the aggregate, such bailee or landlord, as applicable,
must execute and deliver a bailee waiver or landlord waiver, as applicable, in
form and substance reasonably satisfactory to Collateral Agent prior to the
addition of any new offices or business locations, or any such storage with or
delivery to any such bailee, as the case may be.


6.12Creation/Acquisition of Subsidiaries. In the event Borrower, or any of its
Subsidiaries creates or acquires any Subsidiary, Borrower shall provide prior
written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co‑Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the stock, units or other evidence of ownership
of each such newly created Subsidiary; provided, however, that solely in the
circumstance of Xeris Pharmaceuticals Australia Pty Ltd. and Xeris
Pharmaceuticals Ireland Limited, (i) such Subsidiary shall not be required to
guarantee the Obligations of Borrower under the Loan Documents and grant a
continuing pledge and security interest in and to the assets of such Subsidiary.


6.13Further Assurances.


a.Execute any further instruments and take further action as Collateral Agent or
any Lender reasonably requests to perfect or continue Collateral Agent’s Lien in
the Collateral or to effect the purposes of this Agreement.


b.Deliver to Collateral Agent and Lenders, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise could reasonably be expected to
have a Material Adverse Change.












15



--------------------------------------------------------------------------------







7.NEGATIVE COVENANTS


Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn out or obsolete Equipment or
other Equipment which is being replaced by Equipment of reasonably equivalent or
better value or usefulness; and (c) in connection with Permitted Liens,
Permitted Investments and Permitted Licenses.


7.2Changes in Business, Management, Ownership, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses engaged in by Borrower as of the Effective Date or reasonably related
thereto; (b) liquidate or dissolve; or (c) (i) any Key Person shall cease to be
actively engaged in the management of Borrower unless written notice thereof is
provided to Collateral Agent within five (5) Business Days of such change, or
(ii) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty nine percent (49%) of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors so long as Borrower identifies to Collateral Agent the
venture capital investors prior to the closing of the transaction). Borrower
shall not, without at least thirty (30) days’ prior written notice to Collateral
Agent: (A) add any new offices or business locations, including warehouses
(unless such new offices or business locations (i) contain less than Five
Hundred Thousand Dollars ($500,000.00) in assets or property of Borrower or any
of its Subsidiaries and (ii) are not Borrower’s or its Subsidiaries’ chief
executive office); (B) change its jurisdiction of organization, (C) change its
organizational structure or type, (D) change its legal name, or (E) change any
organizational number (if any) assigned by its jurisdiction of organization.


7.3Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person; provided, however, nothing
herein shall prohibit Borrower from effecting such a transaction to the extent
it qualifies as a “Permitted Acquisition”. A Subsidiary may merge or consolidate
into another Subsidiary (provided such surviving Subsidiary is a “co‑Borrower”
hereunder or has provided a secured Guaranty of Borrower’s Obligations
hereunder) or with (or into) Borrower provided Borrower is the surviving legal
entity, and as long as no Event of Default is occurring prior thereto or arises
as a result therefrom. Without limiting the foregoing, Borrower shall not,
without Collateral Agent’s prior written consent, enter into any binding
contractual arrangement with any Person to attempt to facilitate a merger or
acquisition of Borrower, unless (i) no Event of Default exists when such
agreement is entered into by Borrower, (ii) such agreement does not give such
Person the right to claim any fees, payments or damages from Borrower in excess
of Five Hundred Thousand Dollars ($500,000.00), and (iii) Borrower notifies
Collateral Agent in advance of entering into such an agreement.


7.4Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.


7.5Encumbrance. Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent, for the ratable benefit of the Lenders) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower, or any of its Subsidiaries, from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or
such Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.










16



--------------------------------------------------------------------------------





7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.




7.7Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment in respect
of or redeem, retire or purchase any capital stock (other than repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights plans, director or consultant stock option
plans, or similar plans, provided such repurchases do not exceed Five Hundred
Thousand Dollars ($500,000.00) in the aggregate per fiscal year) or (b) directly
or indirectly make any Investment other than Permitted Investments, or permit
any of its Subsidiaries to do so.


7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non-affiliated Person, (b) Subordinated Debt
or equity investments by Borrower’s investors in Borrower or its Subsidiaries,
and (c) intercompany loans made by Borrower to Xeris Pharmaceuticals Australia
Pty Ltd. and Xeris Pharmaceuticals Ireland Limited described in clause (h) of
the definition of Permitted Indebtedness.


7.9Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.


7.10Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower or any of its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.


7.11Compliance with Anti‑Terrorism Laws. Collateral Agent hereby notifies
Borrower and each of its Subsidiaries that pursuant to the requirements of
Anti‑Terrorism Laws, and Collateral Agent’s policies and practices, Collateral
Agent is required to obtain, verify and record certain information and
documentation that identifies Borrower and each of its Subsidiaries and their
principals, which information includes the name and address of Borrower and each
of its Subsidiaries and their principals and such other information that will
allow Collateral Agent to identify such party in accordance with Anti‑Terrorism
Laws. Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or
any of its Subsidiaries permit any Affiliate to, directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower and each of its Subsidiaries shall
immediately notify Collateral Agent if Borrower or such Subsidiary has knowledge
that Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit any
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 or any similar executive order or other
Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti‑Terrorism Law.






17



--------------------------------------------------------------------------------





7.12Subsidiary Assets. (a) Permit the aggregate amount of cash and value of
assets held or maintained by (i) Xeris Pharmaceuticals Australia Pty Ltd. to
exceed Four Million Five Hundred Thousand Dollars ($4,500,000.00) at any time,
and (ii) Xeris Pharmaceuticals Ireland Limited to exceed One Hundred Thousand
Dollars ($100,000.00) at any time, or (b) permit either Xeris Pharmaceuticals
Australia Pty Ltd. or Xeris Pharmaceuticals Ireland Limited to own, license,
develop or otherwise hold any Intellectual Property.


8.EVENTS OF DEFAULT


Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);


8.2Covenant Default.


a.Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.11
(Landlord Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries)
or 6.13 (Further Assurances) or Borrower violates any covenant in Section 7; or


b.Borrower, or any of its Subsidiaries, fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period). Grace periods provided
under this Section shall not apply, among other things, to financial covenants
or any other covenants set forth in subsection (a) above;


8.3Material Adverse Change. A Material Adverse Change occurs;


8.4Attachment; Levy; Restraint on Business.


a.(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or any of its Subsidiaries or of any entity under control
of Borrower or its Subsidiaries on deposit with any Lender or any Lender’s
Affiliate or any bank or other institution at which Borrower or any of its
Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy, or
assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and


b.(i) any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower or any of its
Subsidiaries from conducting any part of its business;


8.5Insolvency. (a) Borrower or any of its Subsidiaries is or becomes Insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and not dismissed or stayed within forty‑five (45) days (but no
Credit Extensions shall be made while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);


18



--------------------------------------------------------------------------------















8.6Other Agreements. There is a default in any agreement to which Borrower or
any of its Subsidiaries is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could reasonably be expected to have a
Material Adverse Change; provided, however, that the Event of Default under this
Section 8.6 caused by the occurrence of a breach or default under such other
agreement shall be cured or waived for purposes of this Agreement upon
Collateral Agent receiving written notice from the party asserting such breach
or default of such cure or waiver of the breach or default under such other
agreement, if at the time of such cure or waiver under such other agreement (x)
Collateral Agent or any Lender has not declared an Event of Default under this
Agreement and/or exercised any rights with respect thereto; (y) any such cure or
waiver does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Collateral Agent be materially less advantageous to
Borrower;


8.7Judgments. One or more judgments, orders, or decrees for the payment of money
in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000.00) (not covered by independent third‑party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower or any of its Subsidiaries and shall remain
unsatisfied, unvacated, or unstayed for a period of ten (10) days after the
entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);


8.8Misrepresentations. Borrower or any of its Subsidiaries or any Person acting
for Borrower or any of its Subsidiaries makes any representation, warranty, or
other statement now or later in this Agreement, any Loan Document or in any
writing delivered to Collateral Agent and/or Lenders or to induce Collateral
Agent and/or the Lenders to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;


8.9Subordinated Debt. A default or breach occurs under any agreement between
Borrower or any of its Subsidiaries and any creditor of Borrower or any of its
Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;


8.10Guaranty. (a) Any Guaranty terminates or ceases for any reason to be in full
force and effect; (b) any Guarantor does not perform any obligation or covenant
under any Guaranty; (c) any circumstance described in Sections 8.3, 8.4, 8.5,
8.7, or 8.8 occurs with respect to any Guarantor; or (d) the liquidation,
winding up, or termination of existence of any Guarantor;


8.11Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner, or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non‑renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or


8.12Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens which are permitted to have priority in accordance
with the terms of this Agreement.


8.13Delisting. The shares of common stock of Borrower are delisted from NASDAQ
Global Select Market because of failure to comply with continued listing
standards thereof or due to a voluntary delisting which results in such shares
not being listed on any other nationally recognized stock exchange in the United
States having listing standards at least as restrictive as the NASDAQ Global
Select Market.






19



--------------------------------------------------------------------------------





9.RIGHTS AND REMEDIES


9.1Rights and Remedies.


a.Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.5 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders (but if an
Event of Default described in Section 8.5 occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Collateral Agent
and/or the Lenders shall be immediately terminated without any action by
Collateral Agent or the Lenders).


b.Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall have the right, without notice or demand, to
do any or all of the following:


i.foreclose upon and/or sell or otherwise liquidate, the Collateral;


ii.apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or


iii.commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.


c.Without limiting the rights of Collateral Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:


i.settle or adjust disputes and claims directly with Account Debtors for amounts
on terms and in any order that Collateral Agent considers advisable, notify any
Person owing Borrower money of Collateral Agent’s security interest in such
funds, and verify the amount of such account;


ii.make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;


iii.ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Collateral Agent is hereby granted a
non‑exclusive, royalty‑free license or other right to use, without charge,
Borrower’s and each of its Subsidiaries’ labels, patents, copyrights, mask
works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;








20



--------------------------------------------------------------------------------





iv.place a “hold” on any account maintained with Collateral Agent or the Lenders
and/or deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;


v.demand and receive possession of Borrower’s Books;


vi.appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries;


vii.subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof);


viii.with regard to any Letters of Credit, demand that Borrower (i) deposit cash
with Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then one hundred five percent (105%); and (y) if such Letters of Credit
are denominated in a Foreign Currency, then one hundred ten percent (110%), of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; and


ix.terminate any FX Contracts.
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
As used in the immediately preceding sentence, “Exigent Circumstance” means any
event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower or any of its Subsidiaries after reasonable
demand to maintain or reinstate adequate casualty insurance coverage, or which,
in the judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral.
9.2Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney‑in‑fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints Collateral Agent as its lawful attorney‑in‑fact to sign
Borrower’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations and Obligations for Bank
Services secured by cash collateral in accordance with the terms of Section 4.1
of this Agreement) have been satisfied in full and Collateral Agent and the
Lenders are under no further obligation to make Credit Extensions hereunder.
Collateral Agent’s foregoing appointment as Borrower’s or any of its
Subsidiaries’ attorney in fact, and all of Collateral Agent’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations and Obligations for Bank Services secured by cash
collateral in accordance with the terms of Section 4.1 of this Agreement) have
been fully repaid and performed and Collateral Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.








21



--------------------------------------------------------------------------------





9.3Protective Payments. If Borrower or any of its Subsidiaries fail to obtain
the insurance called for by Section 6.5 or fails to pay any premium thereon or
fails to pay any other amount which Borrower or any of its Subsidiaries is
obligated to pay under this Agreement or any other Loan Document, Collateral
Agent may obtain such insurance or make such payment, and all amounts so paid by
Collateral Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the Default Rate, and secured by the Collateral. Collateral Agent
will make reasonable efforts to provide Borrower with notice of Collateral Agent
obtaining such insurance or making such payment at the time it is obtained or
paid or within a reasonable time thereafter. No such payments by Collateral
Agent are deemed an agreement to make similar payments in the future or
Collateral Agent’s waiver of any Event of Default.
9.4Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower. Notwithstanding the foregoing,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is later determined that a Lender received more than
its ratable share of scheduled payments made on any date or dates, then such
Lender shall remit to Collateral Agent or other Lenders such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent. If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims. To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis. If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.


9.5Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.


9.6No Waiver; Remedies Cumulative. Failure by Collateral Agent or any Lender, at
any time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Collateral Agent or any Lender thereafter to demand strict
performance and compliance herewith or therewith. No waiver hereunder shall be
effective unless signed by Collateral Agent and the Required Lenders and then is
only effective for the specific instance and purpose for which it is given. The
rights and remedies of Collateral Agent and the Lenders under this Agreement and
the other Loan Documents are cumulative. Collateral Agent and the Lenders have
all rights and remedies provided under the Code, any applicable law, by law, or
in equity. The exercise by Collateral Agent or any Lender of one right or remedy
is not an election, and Collateral Agent’s or any Lender’s waiver of any Event
of Default is not a continuing waiver. Collateral Agent’s or any Lender’s delay
in exercising any remedy is not a waiver, election, or acquiescence.


22



--------------------------------------------------------------------------------







9.7Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.


10.NOTICES


All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand‑delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.
If to Borrower:
XERIS PHARMACEUTICALS, INC.
180 North LaSalle Street, Suite 1600
Chicago, IL 60601
Attn: Legal Department
 
 
with a copy (which shall not constitute notice) to:
XERIS PHARMACEUTICALS, INC.
180 North LaSalle Street, Suite 1600
Chicago, IL 60601
Attn: Barry Deutsch
Email: bdeutsch@xerispharma.com
 
 
with a copy (which shall not constitute notice) to:
GOODWIN PROCTER LLP
100 Northern Ave.
Boston, MA 02210
Attn: Mark D. Smith
Fax: (617) 801-8835
Email: marksmith@goodwinlaw.com
 
 
If to Collateral Agent:
OXFORD FINANCE LLC
133 North Fairfax Street
Alexandria, Virginia 22314
Attention: Legal Department
Fax: (703) 519‑5225
Email: LegalDepartment@oxfordfinance.com
 
 
with a copy to
SILICON VALLEY BANK
4370 La Jolla Village Drive, Suite 1050
San Diego, CA 92122
Attn: Anthony Flores
Fax: (858) 622-1424
Email: aflores@svb.com
 
 
with a copy (which shall not constitute notice) to:
DLA PIPER LLP (US)
500 8th Street, NW
Washington, DC 20004
Attn: Eric Eisenberg
Fax: (202) 799-5211
Email: eric.eisenberg@dlapiper.com





23



--------------------------------------------------------------------------------





11.
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER



New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan. NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, first class, registered or
certified mail return receipt requested, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
12.
GENERAL PROVISIONS



12.1Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer
(i) in respect of the Warrants or (ii) in connection with (x) assignments by a
Lender due to a forced divestiture at the request of any regulatory agency; or
(y) upon the occurrence of a default, event of default or similar occurrence
with respect to a Lender’s own financing or securitization transactions) shall
be permitted, without Borrower’s consent, to any Person which is an Affiliate or
Subsidiary of Borrower, a direct competitor of Borrower or a vulture hedge fund,
each as determined by Collateral Agent.


















24



--------------------------------------------------------------------------------





12.2Indemnification. Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents between
Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.


12.3Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


12.4Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.


12.5Correction of Loan Documents. Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties. Following such
correction, Collateral Agent shall endeavor to provide Borrower with notice, and
a copy, of such correction, but failure of Collateral Agent to provide such
notice or copy shall not invalidate such correction or result in any breach of
this Agreement by Collateral Agent or any Lender.


12.6Amendments in Writing; Integration.


(a)    No amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder, or
any consent to any departure by Borrower or any of its Subsidiaries therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Borrower, Collateral Agent and the Required Lenders provided that:
i.no such amendment, waiver or other modification that would have the effect of
increasing or reducing a Lender’s Term Loan Commitment or Commitment Percentage
shall be effective as to such Lender without such Lender’s written consent;


ii.no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;


iii.no such amendment, waiver or other modification shall, unless signed by all
the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan; (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly


25



--------------------------------------------------------------------------------





permitted under this Agreement or the other Loan Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this
Section 12.6; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of Section 12.10.
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;
iv.the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.


(b)Other than as expressly provided for in Section 12.6(a)(i)‑(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.


(c)This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.


12.7Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.


12.8Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. Without limiting the
foregoing, except as otherwise provided in Section 4.1, the grant of security
interest by Borrower in Section 4.1 shall survive until the termination of all
Bank Services Agreements. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the confidentiality
provisions in Section 12.9 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.


12.9Confidentiality. In handling any confidential information of Borrower and
its Subsidiaries, if any, the Lenders and Collateral Agent shall exercise the
same degree of care that it exercises for their own proprietary information, but
disclosure of information may be made: (a) subject to the terms and conditions
of this Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates, or in connection with a Lender’s own financing or securitization
transactions and upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction; (b) to
prospective transferees (other than those identified in (a) above) or purchasers
of any interest in the Credit Extensions (provided, however, the Lenders and
Collateral Agent shall, except upon the occurrence and during the continuance of
an Event of Default, obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision or to similar confidentiality terms);
(c) as required by law, regulation, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent reasonably considers appropriate
in exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement with the Lenders and
Collateral Agent with terms no less restrictive than those contained herein.
Confidential information does not include information that either: (i) is in the
public domain or in the Lenders’ and/or Collateral Agent’s possession when
disclosed to the Lenders and/or Collateral Agent, or becomes part of the public
domain after disclosure to the Lenders and/or Collateral Agent (other than due
to the fault of the Lenders and/or Collateral Agent); or (ii) is disclosed to
the Lenders and/or Collateral Agent by a third party, if the Lenders and/or
Collateral Agent does not know that the third party is prohibited from
disclosing the information. Collateral Agent and the Lenders may use
confidential information for any purpose relating to the administration of this
Agreement and for the development of client databases, reporting purposes


26



--------------------------------------------------------------------------------





required by law or by governmental authorities, and market analysis. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement. The agreements provided under this Section 12.9 supersede all
prior agreements, understanding, representations, warranties, and negotiations
between the parties about the subject matter of this Section 12.9.


12.10Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


12.11Silicon Valley Bank as Agent. Collateral Agent hereby appoints Silicon
Valley Bank (“SVB”) as its agent (and SVB hereby accepts such appointment) for
the purpose of perfecting Collateral Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control, including without limitation, all deposit
accounts maintained at SVB.


12.12Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.


12.13Effect of Amendment and Restatement. This Agreement is intended to, and
does completely, amend and restate, without novation, the Original Agreement.
All security interests granted to Collateral Agent and Lenders under the
Original Agreement are hereby confirmed and ratified and shall continue to
secure all Obligations under this Agreement.


13.DEFINITIONS


13.1Definitions. As used in this Agreement, the following terms have the
following meanings:




























27



--------------------------------------------------------------------------------





“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Alexandria Real Estate” means ARE-SD Region No. 35, LLC, a Delaware limited
liability company.
“Amortization Date” is, with respect to each Term Loan, April 1, 2021; provided,
however, that (i) if a Term B Loan is funded, then the Amortization Date with
respect to each Term Loan shall be extended to January 1, 2022, and (ii) if a
Term C Loan is funded, then the Amortization Date with respect to each Term Loan
shall be extended to October 1, 2022.
“Annual Projections” is defined in Section 6.2(a).
“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.
“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
“Approved Lender” is defined in Section 12.1.
“Bank” is defined in the preamble hereof.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Basic Rate” is, with respect to a Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the sum of (a) the
greater of (i) the thirty (30) day U.S. Dollars LIBOR rate (the “Index Rate”)
reported in The Wall Street Journal on the last Business Day of the month that
immediately precedes the month in which the interest will accrue and (ii) two
and forty-three hundredths of one percent (2.43%), plus (b) six and one quarter
of one percent (6.25%). Notwithstanding the foregoing, (i) if The Wall Street
Journal (or another nationally recognized rate reporting source acceptable to
Collateral Agent) no longer reports the Index Rate or if such interest rate no
longer exists or if The Wall Street Journal no longer publishes the Index Rate
or ceases to exist, Collateral Agent may in good faith select a replacement
interest rate or replacement publication, as the case may be, (ii) the Basic
Rate for the Term Loans for the period from the Term A Loan Funding Date through
and including September 30, 2019 shall be eight and sixty-eight hundredths of
one percent (8.68%), and (iii) in no event shall the Basic Rate for any Term
Loan be less than eight and sixty-eight hundredths of one percent (8.68%).




28



--------------------------------------------------------------------------------





“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent. For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments. Notwithstanding the
foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long‑term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security (each,
an “Auction Rate Security”).
“Claims” are defined in Section 12.2.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 shall govern; provided further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Collateral
Agent’s Lien on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.
“Collateral Agent” is Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.








29



--------------------------------------------------------------------------------





“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Communication” is defined in Section 10.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.
“Default Rate” is defined in Section 2.3(b).
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is Borrower’s deposit account, account number
ending in [***], maintained with Bank.
“Disbursement Letter” is that certain form attached hereto as Exhibit B‑1.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then‑prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“Effective Date” is defined in the preamble of this Agreement.




30



--------------------------------------------------------------------------------





“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent. Notwithstanding
the foregoing, (x) in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
“Event of Default” is defined in Section 8.
“Excluded Governmental Approvals” means (i) those certain US Federal grant
approvals issued to Borrower from the National Institute of Health issued on
July 6, 2017, August 17, 2017 and September 7, 2017, (ii) those certain
certificates of occupancy issued to Borrower by the City of Austin, Texas, (iii)
that certain clean water certificate issued to Borrower by the City of Austin,
Texas, in each case if the granting of a Lien in such grant approval or
certificate is prohibited by or would constitute a default under the documents
governing such grant approval or certificate or ordinances, regulations or laws
applicable thereto (but (A) only to the extent such prohibition is enforceable
under applicable law, and (iv) that certain unified program facility permit
issued to Borrower by the Department of Environmental Health of the County of
San Diego, California, valid until September 30, 2020, and (B) other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-408 or 9-409 (or any other Section) of Article 9 of the Code); provided
that upon the termination, lapsing or expiration of any such prohibition, such
grant approval or certificate, as applicable, shall automatically be subject to
the security interest granted in favor of Secured Party hereunder and become
part of the “Collateral.”
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares. For the avoidance of doubt, the calculation of any Final Payment shall
not include the principal amount prepaid in accordance with Section 2.2(d)(ii)
if a Final Payment based on such principal amount was made at the time of such
prepayment.
“Final Payment Percentage” is three percent (3.00%).
“Foreign Currency” means lawful money of a country other than the United States.




31



--------------------------------------------------------------------------------





“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day and for the Term A Loans is the Term A
Loan Funding Date.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self‑regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Indemnified Person” is defined in Section 12.2.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Insolvent” means not Solvent.
“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:






32



--------------------------------------------------------------------------------





a.its Copyrights, Trademarks and Patents;


b.any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know‑how, operating manuals;


c.any and all source code;


d.any and all design rights which may be available to Borrower;


e.any and all claims for damages by way of past, present and future infringement
of any of the foregoing, with the right, but not the obligation, to sue for and
collect such damages for said use or infringement of the Intellectual Property
rights identified above; and


f.all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.


“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.
“IP Agreement” is that certain Intellectual Property Security Agreement entered
into by and between Borrower and Collateral Agent dated as of the Effective
Date, as such may be amended from time to time.
“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Paul
Edick as of the Effective Date, (ii) Chief Financial Officer, who is Barry
Deutsch as of the Effective Date, and (iii) Chief Scientific Officer, who is
Steve Prestrelski as of the Effective Date.
“Lender” is any one of the Lenders.
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, each Disbursement Letter, each Loan
Payment/Advance Request Form and any Bank Services Agreement, the IP Agreement,
any subordination agreements, any note, or notes or guaranties executed by
Borrower or any other Person, and any other present or future agreement entered
into by Borrower, any Guarantor or any other Person for the benefit of the
Lenders and Collateral Agent in connection with this Agreement; all as amended,
restated, or otherwise modified.




33



--------------------------------------------------------------------------------





“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B‑2.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.
“Maturity Date” is, for each Term Loan, June 1, 2023; provided, however, if the
Term B Loans are funded, then the Maturity Date shall be extended to June 1,
2024.
“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
the Original Term Loan Final Payment and other amounts Borrower owes the Lenders
now or later, in connection with, related to, following, or arising from, out of
or under, this Agreement or, the other Loan Documents (other than the Warrants),
or otherwise, including, without limitation, all obligations relating to letters
of credit (including reimbursement obligations for drawn and undrawn letters of
credit), cash management services, and foreign exchange contracts, if any, and
including interest accruing after Insolvency Proceedings begin (whether or not
allowed) and debts, liabilities, or obligations of Borrower assigned to the
Lenders and/or Collateral Agent, and the performance of Borrower’s duties under
the Loan Documents (other than the Warrants).
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Original Agreement” is defined in the preamble of this Agreement.
“Original Term Loan” is defined in Section 2.2(a)(i) hereof.
“Original Term Loan Final Payment” is defined in Section 2.5(a)(ii) hereof.
“Oxford Original Term Loan” is defined in Section 2.2(a)(ii)(A) hereof.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on November 1, 2019.
“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.
“Permitted Acquisition” means an acquisition pursuant to which Borrower acquires
a Person or an ownership interest in a Person through the issuance of Borrower’s
capital stock, so long as the number of shares or the voting power of Borrower’s
capital stock issued with respect to any one Peron is less than twenty percent
(20%) of the total shares or voting power of Borrower’s capital stock
outstanding before the issuance, to the extent that each of the following
conditions shall have been satisfied:




34



--------------------------------------------------------------------------------





(a)immediately prior to, and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom;


(b)all transactions in connection therewith shall be consummated, in all
material respects, in accordance with applicable law;


(c)such acquired Person or assets shall be in the same line of business as is
conducted by Borrower as of the Effective Date (or a line of business reasonably
related thereto);


(d)such acquisition shall not cause the focus or locations of Borrower’s and its
Subsidiaries’ operations (when taken as a whole) to be located outside of the
United States;


(e)in the case of the purchase or other acquisition of Shares, all of the Shares
acquired or otherwise issued by such Person or any newly formed Subsidiary in
connection with such acquisition shall be wholly owned by Borrower or a
Subsidiary;


(f)in connection with such acquisition, neither Borrower nor any of its
Subsidiaries (including for this purpose, the target of the acquisition) shall
acquire or be subject to any Indebtedness or Liens that are not otherwise
permitted hereunder;


(g)all of the consideration paid in connection with such acquisition shall be in
the form of stock of Borrower, except that Borrower shall be permitted to pay
reasonable closing costs in cash;


(h)Borrower shall have delivered to the Collateral Agent and Lenders at least
five (5) Business Days (or such shorter period as may be acceptable to
Collateral Agent and Lenders) prior to such proposed acquisition (i) a copy of
the purchase agreement related to the proposed acquisition (and any related
documents reasonably requested by the Collateral Agent and Lenders), (ii) a
general description of the acquired assets or acquired business line or unit or
division and the competitive position of such business line or unit or division
within the industry, (iii) the sources and uses of funds to finance the proposed
acquisition, and (iv) to the extent available, quarterly and annual audited
financial statements of the Person whose Shares or assets are being acquired for
the twelve (12) month period immediately prior to such proposed acquisition;


(i)such Permitted Acquisition shall only involve assets located in the United
States;


(j)Collateral Agent and the Lenders have received a certificate from a
Responsible Officer together with Board approved projections certifying and
setting forth in reasonable detail that Borrower has enough cash on hand to pay
its projected expenses and all debt service when due for a period of twelve (12)
months after the consummation of such transaction (after giving effect to such
transaction); and


(k)such Permitted Acquisition shall be consensual and shall have been approved
by the target’s board of directors.


Notwithstanding anything to the contrary contained herein, in order for any
acquisition of Shares or assets of another Person to constitute a Permitted
Acquisition, Borrower must comply with all of the following: (a) within five (5)
Business Days of the closing of such Permitted Acquisition, the applicable
Borrower (or Subsidiary) making such Permitted Acquisition and the target shall
have executed such documents and taken such actions as may be required under
Section 6.12; (b) the applicable Borrower shall have delivered to Collateral
Agent and Lenders, in form and substance satisfactory to the Collateral Agent
and Lenders and sufficiently in advance (and in any case no later than five (5)
Business Days prior to such Permitted Acquisition), such other financial
information, financial analysis, documentation or other information relating to
such Permitted Acquisition and the pro forma certifications required by clause
(c) below, in each case, as Collateral Agent and Lenders shall reasonably
request; (c) on or prior to the date of such Permitted Acquisition, the
Collateral Agent and Lenders shall have received, in form and substance
reasonably satisfactory to the Collateral Agent and Lenders, a certificate of
the chief financial officer of Borrower certifying compliance with the
requirements contained in this definition of “Permitted Acquisition” and with
the other terms of the Loan Documents (before and after giving effect to such
Permitted Acquisition); and (d) Borrower shall provide to the Collateral Agent


35



--------------------------------------------------------------------------------





and Lenders as soon as available but in any event not later than five (5)
Business Days after the execution thereof, a copy of the executed purchase
agreement or similar agreement with respect to any such acquisition.


 
“Permitted Indebtedness” is:
(a)Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;


(b)Indebtedness existing on the Effective Date and disclosed on the Perfection
Certificate(s);


(c)Subordinated Debt;


(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;


(e)Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed Five Hundred Thousand Dollars
($500,000.00) at any time and (ii) the principal amount of such Indebtedness
does not exceed the lower of the cost or fair market value of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made); furthermore, notwithstanding anything to the contrary
herein and strictly for the purposes of this clause (e) of the definition of
Permitted Indebtedness and for no other purpose, any obligations of a Person
that are or would have been treated as operating leases or capital leases for
purposes of GAAP prior to the issuance by the Financial Accounting Standards
Board on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases or capital leases (whether or
not such operating lease obligations or capital lease obligations, as
applicable, were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as capitalized lease obligations
in accordance with GAAP;


(f)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;


(g)Other unsecured Indebtedness in an aggregate amount outstanding at any time
not to exceed Twenty-Five Thousand Dollars ($25,000.00);


(h)Indebtedness, to the extent permitted under clause (f) of the definition of
Permitted Investments, of Xeris Pharmaceuticals Australia Pty Ltd. and Xeris
Pharmaceuticals Ireland Limited owing to Borrower; and


(i)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.


“Permitted Investments” are:
(a)Investments disclosed on the Perfection Certificate(s) and existing on the
Effective Date;


(b)(i) Investments consisting of cash and Cash Equivalents, and (ii) any other
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;


(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower’s business;




36



--------------------------------------------------------------------------------





(d)Investments consisting of deposit accounts in which Collateral Agent has a
perfected security interest or which are otherwise maintained in compliance with
Section 6.6;






(e)Investments in connection with Transfers permitted by Section 7.1;


(f)Investments by Borrower in (i) Xeris Pharmaceuticals Australia Pty Ltd. not
to exceed the following aggregate amounts made in the specified fiscal year:
$4,150,000.00 in 2019, $5,501,000.00 in 2020, $4,156,000.00 in 2021, and
$2,630,000.00 in each of 2022 and any subsequent fiscal year, and (ii) Xeris
Pharmaceuticals Ireland Limited not to exceed One Hundred Thousand Dollars
($100,000.00) in any fiscal year;


(g)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed Twenty-Five Thousand Dollars ($25,000.00) in the aggregate for (i) and
(ii) in any fiscal year;


(h)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;


(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (i) shall not apply to
Investments of Borrower in any Subsidiary;


(j)non-cash Investments in joint ventures or strategic alliances in the ordinary
course of Borrower’s business consisting of the non‑exclusive licensing of
technology, the development of technology or the providing of technical support;


(k)non-cash Investments in connection with Permitted Acquisitions; and


(l)Investments by Borrower or any Subsidiary in Borrower or any other Subsidiary
of Borrower which is a “co-Borrower” hereunder or a Guarantor.


“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non‑exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms‑length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to Collateral Agent and the Lenders
and delivers to Collateral Agent and the Lenders copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof, and (y) any such license could not result in a legal
transfer of title of the licensed property but may be exclusive in respects
other than territory and may be exclusive as to territory only as to discrete
geographical areas outside of the United States; and (iv) all upfront payments,
royalties, milestone payments or other proceeds arising from the licensing
agreement that are payable to Borrower or any of its Subsidiaries are paid to a
Deposit Account that is governed by a Control Agreement.
“Permitted Liens” are:
(a)Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;




37



--------------------------------------------------------------------------------





(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;


(c)liens securing Indebtedness permitted under clause (e) of the definition of
“Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;


(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000.00), and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;


(e)Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);


(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;


(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non‑exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;


(h)banker’s liens, rights of setoff and Liens in favor of financial institutions
incurred in the ordinary course of business arising in connection with
Borrower’s deposit accounts or securities accounts held at such institutions
solely to secure payment of fees and similar costs and expenses and provided
such accounts are maintained in compliance with Section 6.6(b) hereof;


(i)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;


(j)Liens on amounts paid to funding accounts of vendors; provided, however, that
such Liens are limited to the amounts in such accounts actually owed to such
vendors pursuant to agreements between Borrower and vendors;


(k)Liens consisting of landlord liens, so long as each such landlord is party to
a landlord agreement in favor of Collateral Agent, in form and substance
reasonably satisfactory to Collateral Agent; and


(l)Liens consisting of Permitted Licenses.


“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.






38



--------------------------------------------------------------------------------





“Prepayment Fee” is, with respect to any funded Term Loan subject to prepayment
prior to the Amortization Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to the Lenders in amount
equal to:
(i)for a prepayment made on or after the Funding Date of such Term Loan through
and including the Amortization Date, one and one half of one percent (1.50%) of
the principal amount of such Term Loan prepaid; and








(ii)for a prepayment made after the Amortization Date, no Prepayment Fee shall
be applicable.


“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the President, Chief Executive Officer, Chief
Financial Officer, Corporate Controller, or Vice President of Finance of
Borrower acting alone.
“Second Draw Condition” is the date after the Effective Date on which Borrower
provides evidence, in form and content acceptable to Collateral Agent and
Lenders, that Borrower has achieved consolidated revenue of commercial product
sales and royalties from commercial product sales (excluding, however, any
upfront or milestone payments from licensing agreements), measured in accordance
with GAAP on a trailing six month basis as of the last day of any fiscal month,
of not less than Thirty Million Dollars ($30,000,000.00).
“Second Draw Period” is the period commencing on the date of the occurrence of
the Second Draw Condition and ending on the earliest of (i) March 31, 2021, (ii)
sixty (60) days following the occurrence of the Second Draw Condition, and
(iii) the occurrence of an Event of Default; provided, however, that the Second
Draw Period shall not commence if on the date of the occurrence of the Second
Draw Condition an Event of Default has occurred and is continuing.
“Secured Promissory Note” is defined in Section 2.4.
“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.




39



--------------------------------------------------------------------------------





“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary.
“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.
“SVB Original Term Loan” is defined in Section 2.2(a)(ii)(B) hereof.
“Term Loan” is defined in Section 2.2(a)(iv) hereof.
“Term A Loan” is defined in Section 2.2(a)(ii)(C) hereof.
“Term A Loan Funding Date” is the date which is three (3) Business Days after
the Effective Date.
“Term B Loan” is defined in Section 2.2(a)(iii) hereof.
“Term C Loan” is defined in Section 2.2(a)(iv) hereof.
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
“Third Draw Condition” means, at any time after the Term B Loans have funded,
the date on which Borrower provides evidence, in form and content acceptable to
Collateral Agent and Lenders, that Borrower has achieved consolidated revenue of
commercial product sales and royalties from commercial product sales (excluding,
however, any upfront or milestone payments from licensing agreements), measured
in accordance with GAAP on a trailing six month basis as of the last day of any
fiscal month, of not less than Forty-Five Million Dollars ($45,000,000.00).
“Third Draw Period” is the period commencing on the date of the occurrence of
the Third Draw Condition and ending on the earliest of (i) June 30, 2021, (ii)
sixty (60) days following the occurrence of the Third Draw Condition, and
(iii) the occurrence of an Event of Default; provided, however, that the Third
Draw Period shall not commence if on the date of the occurrence of the Third
Draw Condition an Event of Default has occurred and is continuing.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.




40



--------------------------------------------------------------------------------





“Warrants” are those certain Warrants to Purchase Stock dated prior to the
Effective Date, in each case issued by Borrower in favor of each Lender or such
Lender’s Affiliates.




[Balance of Page Intentionally Left Blank]


41



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
 
 
 
 
 
XERIS PHARMACEUTICALS, INC.
 
 
 
 
 
By  /s/ Barry M. Deutsch                                           
 
 
Name: Barry M. Deutsch                                          
 
 
Title:  CFO                                                                 
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
By  /s/ Colette H. Featherly                                        
 
 
Name: Colette H. Featherly                                        
 
 
Title:  Senior Vice President                                       
 
 
 
 
 
LENDER:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
By  /s/ Kristine Rohmer                                             
 
 
Name: Kristine Rohmer                                            
 
 
Title: Vice President                                                  
 
 

























































[Signature Page to Loan and Security Agreement]







--------------------------------------------------------------------------------






SCHEDULE 1.1


Lenders and Commitments
 
Term A Loans
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$48,000,000.00
80.00%
SILICON VALLEY BANK*
$12,000,000.00
20.00%
TOTAL
$60,000,000.00
100.00%



 
Term B Loans
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$12,000,000.00
80.00%
SILICON VALLEY BANK
$3,000,000.00
20.00%
TOTAL
$15,000,000.00
100.00%



 
Term C Loans
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$8,000,000.00
80.00%
SILICON VALLEY BANK
$2,000,000.00
20.00%
TOTAL
$10,000,000.00
100.00%



 
Aggregate (all Term Loans)
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$68,000,000.00
80.00%
SILICON VALLEY BANK
$17,000,000.00
20.00%
TOTAL
$85,000,000.00
100.00%
*After giving effect to the repayment of a portion of the SVB Original Term
Loans with a portion of the proceeds of the Term A Loans by Oxford.
 
 














































--------------------------------------------------------------------------------





EXHIBIT A
Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including all Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any Equipment
or other property financed by a third party, provided that such third party’s
Liens are Liens of the type described in subsection (c) of the definition of
Permitted Liens if the granting of a Lien in such Equipment or other property
financed is prohibited by or would constitute a default under any agreement or
document governing such Equipment or property financed; provided that the
aggregate value of all such Equipment or property financed does not exceed Five
Hundred Thousand Dollars ($500,000.00); provided further that upon the
termination, lapsing or expiration of any such prohibition, such Equipment or
other property financed, as applicable, shall automatically be subject to the
security interest granted in favor of Collateral Agent hereunder and become part
of the “Collateral”; (ii) any Excluded Governmental Approvals; and (iii) any
lease, license or contract, in each case if the granting of a Lien in such
lease, license or contract is prohibited by or would constitute a default under
the agreement governing such lease, license or contract (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Article 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such lease, license or contract, as applicable, shall automatically
be subject to the security interest granted in favor of Collateral Agent
hereunder and become part of the “Collateral.”

























































--------------------------------------------------------------------------------





EXHIBIT B‑1
Form of Disbursement Letter
[see attached]







































































































--------------------------------------------------------------------------------





DISBURSEMENT LETTER
[DATE]
The undersigned, being the duly elected and acting                  of XERIS
PHARMACEUTICALS, INC., a Delaware corporation with offices located at 180 North
LaSalle Street, Suite 1600, Chicago, IL 60601 (“Borrower”), does hereby certify
to OXFORD FINANCE LLC (“Oxford” and “Lender”), as collateral agent (the
“Collateral Agent”) in connection with that certain Amended and Restated Loan
and Security Agreement dated as of September 10, 2019, by and among Borrower,
Collateral Agent and the Lenders from time to time party thereto (the “Loan
Agreement”; with other capitalized terms used below having the meanings ascribed
thereto in the Loan Agreement) that:
1.    The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.
2.    No event or condition has occurred and is continuing that would constitute
an Event of Default under the Loan Agreement or any other Loan Document.
3.    Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.
4.    All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Collateral Agent.
5.    No Material Adverse Change has occurred.
6.    The undersigned is a Responsible Officer.




[Balance of Page Intentionally Left Blank]































































--------------------------------------------------------------------------------





7. The proceeds of the Term [A][B][C] Loan shall be disbursed as follows:
Disbursement from Oxford:
 
Loan Amount
$_______________
Plus:
 
‑‑Deposit Received
$__________
 
 
Less:
 
[‑‑Interim Interest
($_________)]
‑‑Lender’s Legal Fees
($_________)*
 
 
Net Proceeds due from Oxford:
$_______________
 
 
Disbursement from SVB:
 
Loan Amount
$_______________
Plus:
 
‑‑Deposit Received
$__________
 
 
Less:
 
[‑‑Interim Interest
($_________)]
 
 
Net Proceeds due from SVB:
$_______________
 
 
TOTAL TERM [A][B][C] LOAN NET PROCEEDS FROM LENDERS
$_______________



8.    The [Term A Loan][Term B Loan][Term C Loan] shall amortize in accordance
with the Amortization Table attached hereto.
9.    The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:
Account Name:
Xeris Pharmaceuticals, Inc.
Bank Name:
Silicon Valley Bank
Bank Address:
3003 Tasman Drive
Santa Clara, California 95054
Account Number:
[***]
ABA Number:
[***]







[Balance of Page Intentionally Left Blank]




















________________________
* Legal fees and costs are through the Term A Loan Funding Date. Post-closing
legal fees and costs, payable after the Term A Loan Funding Date, to be invoiced
and paid post-closing.







--------------------------------------------------------------------------------









Dated as of the date first set forth above.
BORROWER:
 
 
 
 
 
XERIS PHARMACEUTICALS, INC.
 
 
 
 
 
By
                                                                              
 
 
Name:                                                                         
 
 
Title:
                                                                          
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
 
 
By
                                                                              
 
 
Name:                                                                         
 
 
Title:
                                                                          
 
 
 
 
 
LENDER:
 
 
SILICON VALLEY BANK
 
 
 
 
 
By
                                                                              
 
 
Name:                                                                         
 
 
Title:
                                                                          
 
 







[Signature Page to Disbursement Letter]

























































--------------------------------------------------------------------------------













AMORTIZATION TABLE
(Term [A][B][C] Loan)
[see attached]







































































































--------------------------------------------------------------------------------





EXHIBIT B‑2
Loan Payment/Advance Request Form
Deadline for same day processing is 2:00 P.M. Eastern Time*
Fax To:                                     Date: _____________________


Loan Payment:
XERIS PHARMACEUTICALS, INC.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:                    Phone Number:     
Print Name/Title:     




Loan Advance:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________        To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized Signature:    ___________________________        Phone Number:
    ___________________________
Print Name/Title:     ___________________________


Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time


Beneficiary Name: _____________________________            Amount of Wire:
$    ___________________________
Beneficiary Bank: ______________________________        Account Number:
    ___________________________
City and State: _________________________________    


Beneficiary Bank Transit (ABA) #: ________________            Beneficiary Bank
Code (Swift, Sort, Chip, etc.): _________________________
(For International Wire Only)
Intermediary Bank: ___________________________            Transit (ABA) #:
___________________________
For Further Credit to:
    ____________________________________________________________________________________________________________


Special Instruction:
____________________________________________________________________________________________________________    
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    [2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________        Print Name/Title:
______________________________________________
Telephone #: __________________________________    Telephone #:
__________________________________















--------------------------------------------------------------------------------







EXHIBIT C
Compliance Certificate
TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
SILICON VALLEY BANK, as Lender
FROM:
XERIS PHARMACEUTICALS, INC.



The undersigned authorized officer (“Officer”) of XERIS PHARMACEUTICALS, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Amended and Restated Loan and Security Agreement dated as of September
10, 2019 by and among Borrower, Collateral Agent, and the Lenders from time to
time party thereto (the “Loan Agreement;” capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement),
(a)    Borrower is in compliance for the period ending _______________ with all
required covenants except as noted below;
(b)    There are no Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements
Quarterly within 45 days
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 180 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a quarterly basis)
Annually (within 30 days of FYE), and when revised
 
Yes
No
N/A








--------------------------------------------------------------------------------





4)
A/R & A/P agings
If applicable
 
Yes
No
N/A
5)
8‑K, 10‑K and 10‑Q Filings
If applicable, within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Quarterly within 45 days
 
Yes
No
N/A
7)
IP Report
When required
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A
10)
Updated Exhibit A to Landlord Waiver
Quarterly within 30 days, and in any month where new Collateral in excess of
$100,000 was delivered to 3985 Sorrento Valley Boulevard, San Diego, CA 92121
 
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No





Other Matters


1)
Have there been any changes in management since the last Compliance Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars (250,000.00)?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No




































--------------------------------------------------------------------------------





Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






XERIS PHARMACEUTICALS, INC.


By  ___________________________                
Name: ________________________                  
Title: __________________________                


Date:


LENDER USE ONLY
 
 
Received by: ________________________
Date:  _____________
 
 
Verified by:  _________________________
Date:  _____________
 
 
Compliance Status: Yes No














































































--------------------------------------------------------------------------------





EXHIBIT D
Form of Secured Promissory Note
[see attached]









































































































--------------------------------------------------------------------------------





SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)
$____________________                                         Dated: [DATE]
FOR VALUE RECEIVED, the undersigned, XERIS PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 180 North LaSalle Street, Suite 1600,
Chicago, IL 60601 (“Borrower”) HEREBY PROMISES TO PAY to the order of [OXFORD
FINANCE LLC][SILICON VALLEY BANK] (“Lender”) the principal amount of
[___________] MILLION DOLLARS ($______________) or such lesser amount as shall
equal the outstanding principal balance of the Term [A][B][C] Loan made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Term [A][B][C] Loan, at the rates and in accordance with the terms of the
Amended and Restated Loan and Security Agreement dated September 10, 2019 by and
among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). If not sooner paid,
the entire principal amount and all accrued and unpaid interest hereunder shall
be due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.












[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
XERIS PHARMACEUTICALS, INC.
 
 
 
 
 
By
                                                                              
 
 
Name:                                                                         
 
 
Title:
                                                                          
































































--------------------------------------------------------------------------------





LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















































































--------------------------------------------------------------------------------









EXHIBIT E
Form of Amended and Restated Secured Promissory Note
[see attached]











































































--------------------------------------------------------------------------------





AMENDED AND RESTATED SECURED PROMISSORY NOTE
(Term A Loan)
[see attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












































--------------------------------------------------------------------------------





CORPORATE BORROWING CERTIFICATE
Borrower:
XERIS PHARMACEUTICALS, INC.
Date: September 10, 2019
Lenders:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 
 
SILICON VALLEY BANK, as Lender
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Amended and Restated Certificate
of Incorporation (including amendments, the “Certificate of Incorporation”), as
filed with the Secretary of State of the state in which Borrower is incorporated
as set forth in paragraph 2 above; and (ii) Borrower’s Amended and Restated
Bylaws (“Bylaws”). Neither such Certificate of Incorporation nor such Bylaws
have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.
4.    The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.
[Balance of Page Intentionally Left Blank]







































































--------------------------------------------------------------------------------





Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
 
Title
 
Signature
 
Authorized to Add or Remove Signatories
 
 
 
 
 
 
¨
 
 
 
 
 
 
¨
 
 
 
 
 
 
¨
 
 
 
 
 
 
¨



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
Resolved Further, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


[Balance of Page Intentionally Left Blank]























































--------------------------------------------------------------------------------





5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By: ______________________________________
 
 
Name: ___________________________________
 
 
Title: ____________________________________



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.
 
 
By: ______________________________________
 
 
Name: ___________________________________
 
 
Title: ____________________________________









































































[Signature Page to Corporate Borrowing Certificate]









--------------------------------------------------------------------------------









EXHIBIT A
Certificate of Incorporation (including amendments)
[see attached]













































































































--------------------------------------------------------------------------------







EXHIBIT B
Bylaws
[see attached]























































































































--------------------------------------------------------------------------------





DEBTOR:        XERIS PHARMACEUTICALS, INC.
SECURED PARTY:    OXFORD FINANCE LLC,
as Collateral Agent
EXHIBIT A TO UCC FINANCING STATEMENT


Description of Collateral
The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including all Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Debtor’s Books relating to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any Equipment
or other property financed by a third party, provided that such third party’s
Liens are Liens of the type described in subsection (c) of the definition of
Permitted Liens if the granting of a Lien in such Equipment or other property
financed is prohibited by or would constitute a default under any agreement or
document governing such Equipment or property financed; provided that the
aggregate value of all such Equipment or property financed does not exceed Five
Hundred Thousand Dollars ($500,000.00); provided further that upon the
termination, lapsing or expiration of any such prohibition, such Equipment or
other property financed, as applicable, shall automatically be subject to the
security interest granted in favor of Collateral Agent hereunder and become part
of the “Collateral”; (ii) any Excluded Governmental Approvals; and (iii) any
lease, license or contract, in each case if the granting of a Lien in such
lease, license or contract is prohibited by or would constitute a default under
the agreement governing such lease, license or contract (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Article 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such lease, license or contract, as applicable, shall automatically
be subject to the security interest granted in favor of Secured Party hereunder
and become part of the “Collateral.”
Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).







